



COURT OF APPEAL FOR ONTARIO

CITATION: Shekhdar v. K & M Engineering and Consulting
    Corporation, 2013 ONCA 521

DATE: 20130822

DOCKET: C49094

Doherty, Rosenberg and Tulloch JJ.A.

Kersasp Shekhdar

Plaintiff
    (Appellant)

and

K & M Engineering and Consulting Corporation,
    Freewills Inc., Freewills.com (U.S.) Inc., William Kappaz, Regina Guerin,
    Freewills.com (Bermuda) Limited also known as Freewills.com (Bermuda) Ltd.,
    Freewills.com (Canada) Inc. and 3693759 Canada Inc.

Defendants
    (Respondents)

Kersasp Shekhdar, appearing via videoconference

Matthew Moloci, for the respondents

Heard and released orally:  August 13, 2013

On appeal from the judgment of Justice J. Thorburn of the
    Superior Court of Justice, dated June 6, 2008.

ENDORSEMENT

[1]

The trial judge identified the applicable legal principles and applied
    those principles to the facts as found by her.  Her findings of fact are
    entitled to deference.  We have not been convinced that we can interfere with
    any of her factual findings.

[2]

On the trial judges finding, the agreement of April 25, 2001 governed
    the working relationship between the appellant and the respondent, K & M
    Engineering throughout the relevant time period.  That agreement provided for
    termination for any reason whatsoever or no reason on 15 days prior written
    notice.

[3]

The trial judge found that the appellant did not breach the terms of his
    agreement with K & M Engineering and Consulting Corporation at least to the
    extent that K & M Engineering and Consulting Corporation was entitled to
    terminate the contract without any prior notice.  The trial judge further
    found, however, in accordance with the language of the agreement that K & M
    Engineering and Consulting Corporation was entitled to terminate the working
    relationship with the appellant for any reason or no reason upon 15 days
    written notice.

[4]

The trial judges interpretation of the clear language of the agreement
    is unassailable regardless of whether the appellant is characterized as an
    employee or an independent contractor.  In accordance with the termination
    provision in the contract, the trial judge awarded damages in the amount of
    $3,789.93.

[5]

The trial judge carefully considered and rejected the various other
    claims advanced by the appellant.  We see no error in her analysis of those
    claims or in the conclusions she reached.

[6]

The appeal is dismissed.

[7]

The respondent will provide written submissions as to costs of no more
    than five pages within 30 days.  The appellant will reply in no more than five
    pages with his submissions on costs within 30 days thereafter.

Doherty J.A.

M. Rosenberg J.A.

M. Tulloch J.A.


